             Case 14-03958-JJG-13                     Doc       Filed 04/22/19           EOD 04/22/19 13:04:50                  Pg 1 of 3

Fill in this information to identify the case

Debtor 1 Robby Leslie Snyder AKA Rob Snyder

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of INDIANA
                                                                                     (State)
Case number 14-03958


Form 4100R
Response to Notice of Final Cure Payment                                                                                                        10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

Part 1:            Mortgage Information

Name of creditor: Towd Point Mortgage Trust 2018-2, U.S. Bank National Association, as Indenture Trustee, by              Court claim no. (if known):
and through its mortgage servicing agent Select Portfolio Servicing, Inc.,                                                11
Last 4 digits of any number you use to identify the debtor's account: 1830

Property address: 24561 Brehm Road
                   Number                    Street



                      Noblesville IN 46060
                         City                                     State             Zip Code

Part 2:            Prepetition Default Payments
Check one:

      Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the
      creditor's claim.

      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default on
      the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date of this              $ __________
      response is:

Part 3:            Postpetition Mortgage Payment
Check one:

      Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the
      Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
      The next postpetition payment from the debtor(s) is due on:                   08/01/2019
                                                                                    MM/DD/YYYY
      Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5) of
      the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
      Creditor asserts that the total amount remaining unpaid as of the date of this response is:

      a.     Total postpetition ongoing payments due:
                                                                                                                               (a) $__________
      b.     Total fees, charges, expenses, escrow, and costs outstanding:
                                                                                                                               (b) $__________
      c.     Total. Add lines a and b.
                                                                                                                               (c) $__________
      Creditor asserts that the debtor(s) are contractually
      obligated for the postpetition payment(s) that first became due on:          ___/___/____
                                                                                   MM/DD/YYYY
Form 4100R                                            Response to Notice of Final Cure Payment                                                page 1




18-019560_WRP
             Case 14-03958-JJG-13                        Doc    Filed 04/22/19             EOD 04/22/19 13:04:50         Pg 2 of 3

Debtor 1        Robby Leslie Snyder AKA Rob Snyder                                                                                    Case
number (if known) 14-03958
           First Name                      Middle Name         Last Name



Part 4:             Itemized Payment History
 If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
 debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
 the creditor must attach an itemized payment history disclosing the following amounts from the date of the
 bankruptcy filing through the date of this response:
      all payments received;
      all fees, costs, escrow, and expenses assessed to the mortgage; and
      all amounts the creditor contends remain unpaid.


Part 5:             Sign Here
 The person completing this response must sign it. The response must be filed as a supplement to the creditor's proof of
 claim.
 Check the appropriate box.
          I am the creditor.
          I am the creditor's authorized agent.

 I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
 knowledge, information, and reasonable belief.

 X           /s/ Sarah E. Barngrover                                               Date     April 22, 2019
     Signature

 Print:                  Sarah E. Barngrover                                       Title    Attorneys for Creditor

 Company                  Manley Deas Kochalski LLC

 Address                  P.O. Box 165028
                        Number             Street

                          Columbus, OH 43216-5028
                        City                        State        ZIP Code

 Contact phone            614-220-5611                                             Email     amps@manleydeas.com

Form 4100R                                            Response to Notice of Final Cure Payment                                       page 2




18-019560_WRP
 Case 14-03958-JJG-13         Doc     Filed 04/22/19     EOD 04/22/19 13:04:50        Pg 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Response to Notice of Final

Cure was served on the parties listed below via e-mail notification:

   U.S. Trustee, 101 W. Ohio St.. Ste. 1000, Indianapolis, IN 46204, 317-226-6101

   John Morgan Hauber, Office of John M. Hauber, Chapter 13 Trustee, 320 N. Meridian St.,
   Ste. 200, Indianapolis, IN 46204, ecfmail@hauber13.com

   Mark S. Zuckerberg, Attorney for Robby Leslie Snyder AKA Rob Snyder, Walton Legal
   Services, 5610 Crawfordsville Rd. Ste. 1200, Indianapolis, IN 46224-3784,
   Margaret@waltonlegal.net


                                                                                22 2019:
and on the below listed parties by regular U.S. mail, postage prepaid on April ___,

   Robby Leslie Snyder AKA Rob Snyder, 24561 Brehm Road, Noblesville, IN 46060


                                                            /s/ Sarah E. Barngrover




18-019560_WRP
